Citation Nr: 0722672	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  05-13 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to a disability rating higher than 40 percent for 
post-gastrectomy syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1954 to March 
1958.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2004 decision by the RO in Boston, 
Massachusetts.


FINDING OF FACT

The veteran's post-gastrectomy syndrome results in moderate 
disability, characterized by indigestion, induced vomiting, 
and occasional reflux.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 40 percent 
for post-gastrectomy syndrome.  38 U.S.C.A. §§ 1155 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.114, Diagnostic Code 7308 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence in 
his possession that pertains to the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), rev'd and remanded, 444 F.3d 1328 (Fed. 
Cir. 2006), aff'd, No. 02-1077 (December 21, 2006).

VA complied with its Pelegrini II and Mayfield notification 
requirements in regards to the veteran's claim by means of a 
letter dated in June 2004.  The letter explained the type of 
information and evidence needed to show the post-gastrectomy 
syndrome had increased in severity to receive a higher 
disability rating for it.  The letter also apprised him of 
the evidence he was responsible for obtaining and submitting 
and the evidence VA would obtain for him, and that if he had 
any additional information or evidence that would support his 
claim, he should send it to VA.

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claim.  See 
Mayfield, 19 Vet. App. 103.  Here, this was indeed the case 
as the June 2004 letter was sent prior to the initial 
adjudication of the claim in August 2004.  In the March 2005 
statement of the case (SOC), the claim was readjudicated 
based on any additional evidence that had been received since 
the initial rating decision in question.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (indicating that, 
even if there was no pre-decisional notice, going back and 
readjudicating the claim once the notice is provided, such as 
in a SOC, is sufficient to cure the timing defect).



The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  Those five 
elements are:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  See also Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the claim is not for service 
connection - instead, for a higher disability rating for an 
already service-connected condition.  And as mentioned, the 
veteran was provided notice of the type of information and 
evidence needed to substantiate his claim for an increased 
rating.  He was not provided, however, Dingess notice 
concerning the downstream effective date element of his 
claim.  But this is nonprejudicial because the Board is 
denying his underlying claim for an increased rating (i.e., a 
higher disability rating), so the downstream effective date 
element is moot.  See Sanders v. Nicholson, 487 F.3d 881 
(2007); Simmons v. Nicholson, 487 F.3d 892 (2007) (any errors 
in a VCAA notice, for any of the elements of that notice, are 
presumed prejudicial unless rebutted by VA).  

The duty to assist has been fulfilled, as VA has obtained all 
identified records pertaining to the claim on appeal to the 
extent the evidence mentioned is available, and the veteran 
has been provided a VA compensation examination to assess the 
severity of his post-gastrectomy syndrome - the 
determinative issue.  See Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  
There is no suggestion on the current record there remains 
evidence that is pertinent to the issue on appeal that has 
yet to be obtained.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and assist the 
veteran with his claim, and that no further action is 
necessary to meet the requirements of the VCAA.


Legal Analysis

The veteran believes his post-gastrectomy syndrome is more 
severe than 40-percent disabling.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991). 



Moreover, it is VA's defined and consistently applied policy 
to administer the law under a broad interpretation 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's post-gastrectomy syndrome is currently rated 
under Diagnostic Code 7308.  Under this Code, moderate 
disability characterized by less frequent episodes of 
epigastric disorders with characteristic mild circulatory 
disturbances after meals, but with diarrhea and weight loss, 
warrants a 40 percent rating.  Severe disability associated 
with nausea, sweating, circulatory disturbances after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia warrants a 60 percent rating.  A 60 
percent rating is the maximum schedular rating for this Code.  
38 C.F.R. § 4.114, Diagnostic Code 7308.

The medical evidence of record includes VA outpatient 
treatment records dated from December 2003 to May 2004.  
These records pertain to the veteran's treatment for 
unrelated medical conditions, but a December 2003 record 
noted that the veteran appeared well-nourished and weighed 
233 pounds.

The record also includes the report of a VA examination that 
the veteran was afforded in June 2004.  He complained of 
indigestion, heartburn, and constipation.  He reported that 
two to three times a month he felt a "knot" in the 
epigastrium with certain foods, and he believed the feeling 
was increasing with time.  He stated that he induced vomiting 
approximately two times a month and that his symptoms were 
aggravated by eating steak, pasta, and fried foods.  He also 
reported occasional reflux, which improved with nightly 
medication, and feelings of weakness and fatigue increasing 
with time.  He denied nausea, hematemesis, or melena and had 
not exhibited symptoms of dumping syndrome in approximately 
20 years.  On physical examination, the veteran's weight was 
233 pounds, which was noted as normal for him.  The examiner 
observed some mild epi-gastric tenderness.  The pertinent 
diagnoses were gastroesophageal reflux disease (GERD); 
chronic gastritis; and a history of peptic ulcer with 
perforation and peritonitis status post surgical repair, 
duodenal ulcer with subtotal gastrectomy, and marginal ulcer 
bleeding.

After carefully considering the record, the Board finds that 
the veteran's post-gastrectomy syndrome does not meet any of 
the criteria for a higher disability rating.  The veteran 
denied having nausea, and there is no evidence that he 
experiences sweating or diarrhea.  He does not exhibit 
hypoglycemic symptoms or circulatory disturbance after meals.  
Moreover, there has been no weight loss with malnutrition and 
anemia; to the contrary, he maintained a weight of 
approximately 230 pounds from at least December 2003 to June 
2004, and a December 2003 outpatient treatment record 
specifically noted he was well-nourished.  Based on these 
findings, the Board concludes a disability rating in excess 
of 40 percent is not warranted for the veteran's post-
gastrectomy syndrome.  

Additionally, although the veteran has not raised the issue, 
the Board has considered whether he is entitled to an even 
higher disability rating on an extra-schedular basis.  
However, the Board concludes that the record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2006).  There 
has been no showing by the veteran that his post-gastrectomy 
syndrome has resulted in marked interference with his 
employment above and beyond that contemplated by his current 
schedular rating of 40 percent.  Nor has there been a showing 
that his condition has necessitated frequent periods of 
hospitalization so as to render 


impractical the application of normal rating schedule 
standards.  So there are no legitimate grounds for referring 
this case to the Director of VA's Compensation and Pension 
Service for extra-schedular consideration.  See, e.g., 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The preponderance of the evidence is against the veteran's 
claim for a disability rating higher than 40 percent for his 
post-gastrectomy syndrome.  Since the preponderance of the 
evidence is against his claim, there is no reasonable doubt 
to resolve in his favor.  See 38 C.F.R. § 4.3; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for a disability rating higher than 40 percent for 
post-gastrectomy syndrome is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


